1                              UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3
     BANK OF AMERICA, N.A.,                 )
4
                                            )
5
                      Plaintiff,            )              Case No.: 2:16-cv-00347-GMN-CWH
             vs.                            )
6                                           )                         ORDER
     THE WILLOWS HOMEOWNERS’                )
7    ASSOCIATION AKA THE WILLOWS HOA, )
     et al.,                                )
8
                                            )
9                     Defendants.           )
     ______________________________________ )
10   PREMIER ONE HOLDINGS, INC., et al.,    )
                                            )
11
                      Counterclaimants,     )
12           vs.                            )
                                            )
13   BANK OF AMERICA, N.A.,                 )
                                            )
14
                      Counter-defendant.    )
15
                                            )

16         Pending before the Court is Defendant Premier One Holdings, Inc.’s (“Premier One”)
17   Motion to Alter or Amend (“Motion to Amend”), (ECF No. 57), regarding the Court’s Order,
18   (ECF No. 53), which granted Plaintiff Bank of America, N.A.’s (“BANA”) Motion for Partial
19   Summary Judgment, (ECF No. 42). BANA filed a Response, (ECF No. 58), and Premier One
20   filed a Reply, (ECF No. 59).
21         Also pending before the Court is BANA’s Motion for Leave to File Supplemental
22   Authority, (ECF No. 61). For the reasons discussed below, the Court GRANTS Premier One’s
23   Motion to Amend, and DENIES as moot BANA’s Motion for Leave to File Supplemental
24   Authority.
25   ///


                                             Page 1 of 4
1    I.     BACKGROUND
2           This case concerns the non-judicial foreclosure sale, and Premier One’s purchase of the
3    property located at 785 Crest Valley Place, Henderson, Nevada 89011, and whether the
4    purchase extinguished BANA’s deed of trust. (See Compl. ¶ 29–32, 38–39). In its Order
5    granting BANA’s Motion for Partial Summary Judgment, (Mot. Partial Summ. J. (“MSJ”),
6    ECF No. 42), to quiet title in its favor, this Court’s disposition relied on the Ninth Circuit’s
7    decision in Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d 1154 (9th Cir. 2016)
8    (“Bourne Valley”), which held that the notice provisions of Nevada Revised Statute (“NRS”)
9    116.3116 are unconstitutional. Bourne Valley, 832 F.3d at 1156; (See MSJ Order 4:17–6:8,
10   ECF No. 53).
11          At the time the parties briefed BANA’s Motion for Partial Summary Judgment, the
12   Nevada Supreme Court had not yet addressed the constitutionality of NRS 116.3116’s notice
13   requirements. (See MSJ) (filed Feb. 2, 2018); (Resp., ECF No. 44) (filed Feb. 23, 2018);
14   (Reply, ECF No. 46) (filed March 3, 2018). Shortly before this Court entered its Order in favor
15   of BANA, the Nevada Supreme Court announced its decision in SFR Invs. Pool 1, LLC v. Bank
16   of N.Y. Mellon, holding that the notice provisions of NRS 116.31168 are constitutional, and
17   declining to follow Bourne Valley. SFR Invs. Pool 1, LLC v. Bank of N.Y. Mellon, 422 P.3d
18   1248, 1253 (Nev. 2018) (“SFR”) (issued Aug. 2, 2018). In light of these events, Premier One
19   argues that “there has been a change in controlling law,” and therefore, “this Court should
20   reconsider its prior order and instead deny BANA’s Motion for Partial Summary Judgment.”
21   (Mot. to Am., 5:17–26, ECF No. 57).
22   II.    LEGAL STANDARD
23          Under Rule 59(e) of the Federal Rules of Civil Procedure, a party may move “to alter or
24   amend a judgment . . . no later than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e).
25   The Ninth Circuit has distilled the grounds for reconsideration into three primary categories: (1)


                                                  Page 2 of 4
1    newly discovered evidence; (2) the need to correct clear error or prevent manifest injustice; and
2    (3) an intervening change in controlling law. School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,
3    1263 (9th Cir. 1993); see LR 59-1(a).
4    III.   DISCUSSION
5           On August 8, 2018, this Court granted BANA’s Motion for Partial Summary Judgment,
6    citing the Ninth Circuit’s Bourne Valley decision. (See MSJ Order, ECF No. 53). In Bourne
7    Valley, the Ninth Circuit concluded that NRS 116.3116’s “‘opt-in’ notice scheme, which
8    required a homeowners’ association to alert a mortgage lender that it intended to foreclose only
9    if the lender had affirmatively requested the notice,” was unconstitutional. Bourne Valley, 832
10   F.3d at 1156. As such, this Court found that BANA did not receive notice of the non-judicial
11   foreclosure sale, and therefore, BANA’s deed of trust survived the sale. (MSJ Order 6:6–8,
12   ECF No. 53).
13          However, on August 2, 2018, after the parties fully briefed BANA’s Motion, but before
14   this Court issued its Order, the Nevada Supreme Court declined to follow Bourne Valley and
15   held that NRS 116.31168’s notice provisions were constitutional because the statute
16   incorporated the mandatory notice provisions of NRS 107.090. SFR, 422 P.3d at 1253. Premier
17   One filed the instant Motion to Amend, (ECF No. 57), on September 4, 2018.
18          Although motions for reconsideration are generally disfavored under LR 59-1(b), the
19   circumstances in this case justify granting Premier One’s timely Motion. Since the SFR
20   decision was issued, this Court on numerous occasions has declined to follow Bourne Valley,
21   indicating that it is no longer controlling authority with respect to NRS 116.3116’s notice
22   provisions. See, e.g., Deutsche Bank Nat’l Trust Co. v. SFR Investments Pool 1, LLC, Case No.
23   2:18-cv-00194-GMN-GWF, 2019 WL 1410887, at *5 (March 28, 2019) (“In short, Bourne
24   Valley’s holding that NRS Chapter 116 is facially unconstitutional is clearly irreconcilable with
25   the Nevada Supreme Court’s subsequent pronouncement. Because the Nevada Supreme Court


                                                Page 3 of 4
1    has final say on the meaning of Nevada statutes, Bourne Valley is no longer controlling
2    authority with respect to NRS 116.3116’s notice provisions . . . .”). As discussed above, the
3    parties did not have an opportunity to address the SFR decision. Indeed, the Nevada Supreme
4    Court had not yet issued its SFR opinion when the parties briefed BANA’s Motion for Partial
5    Summary Judgment. Because SFR constitutes intervening authority, Premier One’s request for
6    reconsideration is GRANTED. However, the Court will not deny BANA’s Motion for Partial
7    Summary Judgment, as Premier One requests. Instead, the parties shall have thirty (30) days
8    from the entry of this Order to file a motion for summary judgment.
9    IV.   CONCLUSION
10         IT IS HEREBY ORDERED that Premier One’s Motion to Amend, (ECF No. 57), is
11   GRANTED pursuant with the foregoing.
12         IT IS FURTHER ORDERED that the August 8, 2018 Order, (ECF No. 53), and the
13   corresponding Judgment, (ECF No. 54), are VACATED. The Clerk of Court is directed to
14   REOPEN this matter.
15         IT IS FURTHER ORDERED that Premier One and BANA shall have thirty (30) days
16   from the entry of this Order to file a motion for summary judgment.
17         IT IS FURTHER ORDERED that in light of the above, BANA’s Motion for Leave to
18   File Supplemental Authority, (ECF No. 61), is DENIED as moot.
19                      28 day of September, 2019.
           DATED this _____
20

21                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
22
                                                  United States District Court
23

24

25




                                                Page 4 of 4
